On motion for rehearing.
The judgment of the superior court herein having been affirmed, appellants petition for a rehearing, and assign two grounds upon which they assert that it should be granted. *Page 642 
It is said, first, that the opinion of this court was founded principally upon the fact that after Delannoy became a stockholder of the Valencia Ranch Company he redelivered to Quetu his stock in consideration for property situated at Downey and that Delannoy, therefore, was no longer a stockholder and had no further interest in the corporation or the land in suit; that the trial court found "that said land was conveyed to Samuel Delannoy, but expressly made no finding as to whether or not said property was conveyed in full satisfaction of all claims of plaintiff against defendant," and that this amounted to a finding in favor of the plaintiffs.
We think the appellants misinterpret the finding of the lower court, and seek to restrain the holding here within bounds far narrower than its language permits. It should be borne in mind that real property alleged to have been situated in San Bernardino and Riverside Counties constituted the subject of the action and that appellants claimed an interest therein as a basis for their prayer for the appointment of a receiver. The trial court found that appellants had no interest in said property and that there was no necessity for the appointment of a receiver. Beyond the issues presented the court could not venture, and it did not attempt to do so, but, confining itself within those limits, it found that the parties had no agreement such as alleged by appellants, and concluded that the defendants were not indebted to the plaintiffs, or either of them, in any sum whatsoever. It was testified that Delannoy admitted having received the Downey property in full settlement, and stated in the original opinion, that we "must accept as true all evidence tending to establish the correctness of the finding as made." The exact language of the finding referred to by petitioners was as follows: "The court expressly makes no finding as to whether or not the said property was conveyed in full satisfaction of all claims of the said plaintiff Samuel Delannoy against the said Alfred Quetu." Whether or not the plaintiffs had or might have some claim against Alfred Quetu could not possibly be determined, but as to the main issues presented by the pleadings in this case — being the existence of the alleged verbal contract, the indebtedness of the defendants to the plaintiffs and the interest of the latter in certain specified corporate property *Page 643 
— the trial court found adversely to appellants. These questions were the principal ones presented, and as their determination by the trial court was supported by substantial evidence its action is conclusive here.
The only remaining point advanced by petitioners is the contention that, notwithstanding testimony that a ranch was conveyed to Gabrielle Quetu in consideration for money advanced and services rendered by her, and the finding of the court below that she paid a valuable consideration therefor, this court should review the conflicting evidence and hold that which favors respondents to be unworthy of belief after it has been accepted as true by the judge who tried the case. [11] This court's duty begins and ends with the inquiry whether the trial court had before it evidence upon which an unprejudiced mind might reasonably have reached the same conclusion which was reached. (Wallace v. Sisson, 114 Cal. 42 [45 P. 1000]; Cronenwett
v. Underwriters, 44 Cal.App. 568 [186 P. 826]; Dunphy v.Dunphy, 161 Cal. 380 [Ann. Cas. 1912B, 1230, 38 L.R.A. (N.S.) 818, 119 P. 512].)
The petition is denied.
Willis, J., pro tem., concurred.
A petition by appellants to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on September 10, 1925.